Title: To John Adams from Samuel Miller, 14 January 1800
From: Miller, Samuel
To: Adams, John



Sir,
New: York, January 14 1800

I do myself the honor to transmit to You a copy of a discourse, which I lately delivered, and which was designed as an humble tribute to the memory of that illustrious Man, for the loss of whom our nation mourns. Be pleased to accept it, as a small testimony of the respect and veneration with which I have the honor to be / Sir, / You most obedient / humble servant

Saml: Miller